DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Drawings:
Fig. 12, change the reference number “29” to --2b--. 
In the Specification:
Insert --This application claims priority under 35 U.S.C. §119 of Taiwan Application No. TW 109128272 filed on August 19, 2020, the disclosure of which is incorporated by reference.-- after the Title --.
Line 7 of [0027], change “upright posts 14” to --upright posts 12--. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Greg Hsu (applicant’s attorney) on May 6, 2022.

Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, for example, the closest prior art of Seo et al (US Pub. No. 2018/0124932 A1), or Patterson et al (US Pub. No. 2012/0260483 A1), or Nearman et al (US Pub. No. 2008/0263924 A1), whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the curved-surface displaying module which is adapted to be disposed on a curved-surface support, wherein the curved-surface support has an engaging surface and a reverse surface which face opposite directions (as per claims 1-7) as a whole.  Specifically, a display panel having a displaying surface and a reverse surface which face opposite directions, wherein the reverse surface of the display panel is adapted to be connected to the engaging surface of the curved-surface support; at least one restricting device disposed on the reverse surface of the display panel, wherein the at least one restricting device comprises a restricting member; the restricting member has a connecting portion and a restricting portion; an end of the connecting portion is pivotally connected to the reverse surface of the display panel, another end of the connecting portion is connected to the restricting portion; the restricting portion of the restricting member is controllable to pivot to the reverse surface of the curved-surface support; thereby, the display panel is fixed on the curved-surface support via the at least one restricting device; when there are a plurality of curved-surface displaying modules engaged with the curved-surface support, the displaying surface of the display panel of the plurality of the curved-surface displaying modules forms a curved displaying surface (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US Pub. No. 2015/0029166 A1) discloses the display apparatus and control method for the same.
Park et al (US Pub. No. 2015/0145837 A1) teaches the display apparatus and method of controlling the same.
Jung et al (US Pub. No. 2015/0192952 A1) discloses the display apparatus.
Ryu et al (US Pat. No. 2016/0231976 A1) discloses the display module and display device having the same.
Choi et al (US Pat. No. 9,854,701 B2) discloses the multivision display system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626